DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered. The argument’s with regards to the 112(a) are considered persuasive and examiner sees the Lee et al. reference as enough to show that one of skill can use x-ray internal as the mouth is seen as internal for the patient. However, applicant’s arguments with regards to the 103 rejection are not seen as persuasive. Applicant argues the device of Makin does not teach x-ray on the clamp body.  However, Makin was used to show that an imaging modality for emission and reception of imaging signals can be positioned on the end of clamp body as seen in Figs. 1-3. Applicant argues that examiner states that Makin teaches x-ray in paragraph [0055].  However, examiner does not state this in the final rejection nor does examiner even cite that paragraph in the body of the rejection.  It appears applicant is arguing the non-final rejection prior to the final rejection.  Applicant also argues that the receiving in figs. 24-25 is not on the end effector at all.  However, 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makin et al., US 20030013960 in view of Lee et al., US 20140341346.

Regarding claim 1, Makin et al. teaches: An imaging device for minimally invasive surgery (Fig. 1-12; specifically the imaging and surgical device), the device comprising: a rod having a predetermined length that can be inserted into a human body ([0059], [0061], [0041]; specifically that this is insertable into a patient and the outer tube which is seen as the rod); a clamp module disposed at a first end of the rod and including a first clamp body, a second clamp body, and a clamp support supporting at least one of the first clamp body and the second clamp body such that a first end of the first clamp body and a first end of the second clamp body open and close (Fig. 3; specifically the clamps at the end – elements 18 and 22 which are the different clamps at the end of the device and thus the stiff rode and where these can open and close); an emission module disposed at the first end of the first clamp body (Fig. 1; specifically where element 18 as an emission module 20/26); an sensing module disposed at the first end of the second clamp (Fig. 1, specifically element 22 which consists of element 28); and (Fig. 1; element 44 as the manipulation module which operates the end effector 12 and thus manipulates the two ends of the clamp), wherein the rod is configured to be inserted into the human body ([0041]; that this can be used in a patient) in a state that the first end of the first clamp body and the first end of the second clamp body are closed (Fig. 9-12; which illustrate the clamp is closed and then opens to surround the lesion) signals are emitted from the emission module with the first end of the first clamp body and the first end of the second clamp body open are configured to position a lesion therebetween in the human body (Fig. 3 and 12 and [0100] and [0111]; specifically that tumors can be visualized or lesions of the lung and that [0041]; specifically that tissue retaining members are elements 18 and 22 and can release or retain tissue of a patient which is seen as configured to position a lesion there between and where this positions the emitter and receiver of elements 20 and 28), and the signal travels through the lesion and is then sensed by the sensing module (Fig. 3 and [0044]; specifically where the signal will pass from the elements for imaging or treatment) and wherein when the first end of the first clamp body and the first end of the second clamp pen, the signal emission module and the signal sensing module are aligned to face each other (Fig. 3; specifically where element 20 and 28 are facing each other on the clamp ends).
	Makin et al. does not explicitly teach that the imaging/treatment modules are x-ray.  
Lee et al. teaches: x-ray sensing and emission module which x-ray is emitted and sensed by the two different areas of the device (Fig. 2; elements 23 which is an x-ray tube for emission of x-ray and element 11 which is for detecting or capturing the x-ray).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound sensor as described in Makin et al. for the clamping device to be a different type of imaging or treatment modality as described 

Regarding claim 2, Makin et al. teaches: wherein the clamp support supports any one of the first clamp body and the second clamp body to be rotatable such that any one of the first clamp body and the second clamp body moves toward and away from the other one, and any one of the first clamp body and the second clamp body is rotated by the manipulation module (Fig. 2; specifically where the top clamp is able to towards and away from the second clamp body).

Regarding claim 7, Makin et al. teaches: wherein the first clamp body and the second clamp body are opened and closed the clamp support, so the first and second clamp bodies can hold an object when closing ([0041]; specifically that this is for grasping patient tissue).

Regarding claim 8, Makin et al. teaches: wherein one of the signal emission module and the signal sensing module is positioned at one side of an extension line of the rod, and the other of the signal emission module and the signal sensing module is positioned at the other side of the extension line (Fig. 3; specifically that elements 22 and 28 are opposite each other and the other side of an extension line of the rod).
Lee et al. teaches: x-ray sensing and emission module which x-ray is emitted and sensed by the two different areas of the device (Fig. 2; elements 23 which is an x-ray tube for emission of x-ray and element 11 which is for detecting or capturing the x-ray).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ultrasound sensor as described in Makin et al. for the clamping device to be a different type of imaging or treatment modality as described .  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makin et al., US 20030013960 and Lee et al., US 20140341346, as seen in claim 1 above, further in view of Zimmon, US 20110124961.

Regarding claim 3, Makin et al. teaches: wherein the clamp support elastically supports the first clamp body and the second clamp body to open the first end of the first clamp body and the first end of the second clamp body (Fig. 2; specifically where the support or hinge of the clamps would be seen as an elastic support to help open and close as this would require tension).  Makin et al. and Lee et al. do not teach explicitly that the manipulation module operates the clamp module to over in a particular way.  Zimmon teaches: the manipulation module operates the clamp module to move the clamp module between an insertion position, where the first end of the first clamp body and the first end of the second clamp body are closed and inserted in the rod from the first end of the rod, and an image position where the clamp module is exposed outside the rod with the first end of the first clamp body and the first end of the second clamp body open by elasticity of the clamp support (Fig. 3-4; specifically where there is a cable or spacer connected to the control mechanism which keeps the spring arms in the correct position relative to the housing).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the deployment of the clamping device as described in Makin et al. and Lee et al. to be modified such that the position within the housing is controlled as described to Zimmon.  The motivation to do so would be to improve similar devices in similar ways; where the mechanisms of Zimmon would ensure safety with 

Regarding claim 4, Makin et al. teaches: wherein the clamp support supports second ends of the first clamp body and the second clamp body to be rotatable such that the first end of the first clamp body and the first end of the second clamp body open and close (Fig. 2; specifically where the hinge allows for rotation to open and close the clamps).
Makin et al. and Lee et al. do not teach explicitly, but Zimmon teaches: the manipulation module operates the clamp module to move the clamp module between an insertion position, where the first end of the first clamp body and the first end of the second clamp body are closed and inserted in the rod from the first end of the rod, and an image position where the clamp module is exposed outside the rod, and the first end of the first clamp body and the first end of the second clamp body are opened by pulling wires connected to the first clamp body and the second clamp body, respectively, at the imaging position(Fig. 3-4; specifically where there is a cable or spacer connected to the control mechanism which keeps the spring arms in the correct position relative to the housing).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the deployment of the clamping device as described in Makin et al. and Lee et al. to be modified such that the position within the housing is controlled as described in Zimmon.  The motivation to do so would be to improve similar devices in similar ways; where the mechanisms of Zimmon would ensure safety with deployment in veins or arteries to ensure there would be less or no damage to the vasculature walls. 

s 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makin et al., US 20030013960, Lee et al., US 20140341346 and Zimmon, US 20110124961, as seen in claim 4 above, further in view of Kawai et al., US 20010021859. 

Regarding claim 5, Makin et al., Lee et al. and Zimmon do not explicitly state that there is a stopper for the clamps.  However, Kawai et al. teaches: wherein the clamp module further includes a stopper stopping the first clamp body and the second clamp body with a predetermined distance therebetween when the wires are pulled ([0082]; specifically the stopper 123 which prevents member 41 form opening to particular amount and also stopper 250 as seen in [0107]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the deployment of the clamping device as described in Makin et al., Lee et al. and Zimmon to be modified such that there is a stopper included as described in Kawai et al.  The motivation to do so would be to improve similar devices in similar ways; where the mechanisms of Kawai et al. would ensure a safety feature of not opening the clamps too far to cause damage to the deployed tissue. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.